Citation Nr: 0014858	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-00 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1965.

This appeal is deemed to arise from a December 1996 rating 
decision which denied service connection for bilateral 
defective hearing.  The basis for this determination will be 
explained below.  



REMAND

In a notice of disagreement with the December 1996 rating 
action, received in January 1997, the veteran requested a 
hearing in connection with his claim.  This is deemed to be a 
request for an RO hearing, because it was made prior to the 
issuance of a Statement of the Case.  A note affixed to the 
front of the notice of disagreement, apparently by an RO 
employee, indicated that it was intended for the veteran to 
appeal a Statement of the Case before the scheduling of a 
hearing.  

Subsequently, on January 30, 1997, the veteran was issued a 
Statement of the Case.  However, he did not file what would 
be considered a timely substantive appeal with the Statement 
of the Case.  The RO thereafter considered the December 1996 
rating action to be final, notwithstanding having failed to 
accord the veteran the RO hearing requested in the notice of 
disagreement.  

Thereafter, in July 1998 the RO denied service connection for 
bilateral defective hearing on a de novo, basis despite 
having concluded in a notice to the veteran in April 1998, 
that the December 1996 rating action had not been timely 
appealed.  Ultimately, the veteran timely appealed a December 
1998 Statement of the Case.  In his Statement on Appeal he 
requested a Travel Board hearing (an in-person hearing at the 
RO before a member of the Board).  The RO responded by 
scheduling the veteran for a Board video conference hearing 
on March 3, 1999.  He failed to report for the video 
conference hearing.  There is no record of the RO attempting 
to ascertain if the veteran wanted a video conference hearing 
in lieu of a Travel Board hearing, and no indication that the 
veteran ever requested a video conference hearing in lieu of 
a Travel Board hearing.  

In view of the first due process failure concerning an RO 
hearing, the December 1996 rating action denying service 
connection for bilateral defective hearing is not final.  In 
view of both due process failures concerning the RO hearing 
and the Board hearing, the appeal must be remanded to the RO.  

The case is remanded for the following action:

1.  The veteran should be accorded a 
hearing before an RO hearing officer in 
connection with the current appeal.  If 
he appears for the hearing he should be 
furnished a Supplemental Statement of 
the Case by the hearing officer 
reflecting the hearing officer's 
decision on his appeal.  

2.  Irrespective of whether the veteran 
reports for the RO hearing, and unless 
there is a grant by the RO of the 
benefit sought on appeal, the veteran 
should be accorded a Travel Board 
hearing by a member of the Board 
traveling to the RO for the purpose of 
conducting such hearings.  

Thereafter, consistent with standard procedures for 
processing appeals, the case should be returned to the Board 
for further consideration.  No action is required of the 
veteran until notified.  The purpose of this remand is to 
ensure due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




